Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 06/09/2022.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0015224 (Armstrong et al.) in view of U.S. Patent Publication Number 2001/0007954 (Shaolian et al.)
Regarding claim 1,  Armstrong et al. discloses as shown in Figure 1, a stent delivery system, comprising: a core member (intermediate sheath 20, inner tube 30, see paragraph [0048]) including-- a first portion (portion generally indicated as A) comprising a first material (material of inner tube 30) and a second material (material of intermediate sheath 20) surrounding the first material along a length of the first portion, the first material extending along substantially an entire length of the core member, and a second portion (portion generally indicated as B) distal to the first portion and comprising only the first material, the second portion being tapered in a distal direction such that an outermost cross-sectional dimension at a proximal end of the second portion is greater than an outermost cross-sectional dimension at a distal end of the second portion; and a stent (endoprosthesis 11, see paragraph [0047]) carried by the core member. 

    PNG
    media_image1.png
    286
    512
    media_image1.png
    Greyscale

	Armstrong fails to disclose the minimum length of the second portion is 1 inch. 
	Shaolian et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 1 where a second portion (distal tip 32) has a minimum length of inch and that the length of the second portion is a result effective variable recognized for purpose of providing desired tractability and flexibility characteristics, wherein the minimum length is at least 5 inches. See paragraph [0049].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Armstrong by substituting the length of the second portion disclosed by Shaolian the length of the second portion disclosed by Armstrong in order to provide desired tractability and flexibility characteristics.
Claim(s) 1, 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.)
Regarding claim 1,  Chang et al. discloses as shown in Figure 5B, a stent delivery system, comprising: a core member (corewire 104, inner sleeve, see paragraph [0094]) including-- a first portion (portion generally indicated as A) comprising a first material (material of inner tube 30) and a second material (material of intermediate sheath 20) surrounding the first material along a length of the first portion, the first material extending along substantially an entire length of the core member, and a second portion (portion generally indicated as B) distal to the first portion and comprising only the first material, the second portion being tapered in a distal direction such that an outermost cross-sectional dimension at a proximal end of the second portion is greater than an outermost cross-sectional dimension at a distal end of the second portion, and a stent (stent 82, see paragraph [0098]) carried by the core member. 

    PNG
    media_image2.png
    471
    548
    media_image2.png
    Greyscale

	Chang et al. fails to disclose the minimum length of the second portion is 1 inch. 
	Flores et al., from the same filed of endeavor teaches a similar delivery system as shown in Figure 10, with a similar second portion (tip) with a minimum length of the second portion is 1 inch. See table 1 on page 4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by substituting the length of the second portion disclosed by Armstrong for the length of the second portion disclosed by Flores because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 3, 4 Chang et al. discloses wherein the outermost cross-sectional of the distal end of the second portion is no more than 0.0025 inches, wherein the outermost cross-sectional of the distal end of the second portion is no more than 0.006 inches.  See paragraph [0034].
Claim(s) 1, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2017/0106171 (Flores et al.)
Regarding claims 1, 11 under an alternative interpretation Chang et al. discloses as shown in Figure 5B, a stent delivery system, comprising: a core member (corewire 104, see paragraph [0094]) including-- a first portion (portion generally indicated as A) comprising a first material (material of core wire 104) the first material extending along substantially an entire length of the core member, and a second portion (portion generally indicated as B) distal to the first portion and comprising only the first material, the second portion being tapered in a distal direction such that an outermost cross-sectional dimension at a proximal end of the second portion is greater than an outermost cross-sectional dimension at a distal end of the second portion, and a stent (stent 82, see paragraph [0098]) carried by the core member. 
Chang fails to disclose a second material surrounding the first material along a length of the first portion, and the minimum length of the second portion is 1 inch.

    PNG
    media_image2.png
    471
    548
    media_image2.png
    Greyscale

	
 Jalisi, from the same field of endeavor teaches a similar stent delivery system as shown in Figure 1 with a similar first portion (generally indicated as A),  a second material (second outer layer material 15, see col. 3, lines 57-67) surrounding the first material along a length of the first portion wherein the second material in the first portion comprises a first thickness (generally indicated as D), the core member further comprising a third portion (generally indicated as D) between the first and second portions, the third portion comprising the first material and the second material surrounding the first material, the second material in the third portion having a second thickness less than the first thickness.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by substituting the corewire 104 disclsoed by Chang, from the core member 11 disclsoed by Jalisi because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


	Flores et al., from the same filed of endeavor teaches a similar delivery system as shown in Figure 10, with a similar second portion (tip) with a minimum length of the second portion is 1 inch. See table 1 on page 4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by substituting the length of the second portion disclosed by Armstrong for the length of the second portion disclosed by Flores because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Regarding claim 11, Chang et al. discloses wherein the second material in the first portion comprises a first thickness, the core member further comprising a third portion (generally indicated as C) between the first and second portions, the third portion comprising the first material and the second material surrounding the first material, the second material in the third portion having a second thickness less than the first thickness. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 1 above, and further in view of U.S. Patent Publciation Number 2003/0208142 (Boudewijn et al.)
Regarding claim 5, Chang fails to disclose wherein the core member is ground such that the core member has a ground length of at least 20 inches and an unground length of at least 30 inches. 
Boudewijn from a related field of endeavor teaches a similar core member as shown in figure 1, where a ground length and unground length are recognized result effective variables for the purpose imparting a flexibility profile across the core. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the core member such that the core member is ground such that the core member has a ground length of at least 20 inches and an unground length of at least 30 inches because it would only require the optimization of the general conditions in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2006/0089568 (Nuss)
Regarding claim 6, Chang fail to disclose wherein the second portion is heat-treated or aged. 
Nuss, from the same field of endeavor teaches a similar delivery system as shown in Figure 1 with a similar second portion (tip, see abstract) where the second portion is heat-treated or aged for the purpose of providing a gradient of softness.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by heat treating the second portion in order to provide a gradient of softness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.), U.S. Patent Publication Number 2006/0089568 (Nuss) as applied to claim 6 above, and further in view of U.S. Patent Publication Number 2013/0204163 (Simpson)
Regarding claim 7 Chang fail to disclose wherein a modulus of the core member measured at the distal end of the second portion is at least 80 GPa. 
Simpson, from the same field of endeavor teaches a similar delivery system as shown in Figure 1 a modulus of the core member measured at the distal end of the second portion is at least 80 GPa. See paragraph [0035].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by substituting the material of the distal end of the second portion for the material of the distal end of the second portion such that a modulus of the core member measured at the distal end of the second portion is at least 80 GPa because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2013/0204163 (Simpson)
Regarding claim 8, Chang discloses the second area being distal and tapered relative to the first area. See Figure 5B.
Chang fails to disclose wherein the second portion includes a first area having a first strength modulus and a second area having a second strength modulus greater than the first strength modulus, the second area being distal and tapered relative to the first area. 
Simpson, from the same field of endeavor teaches a similar delivery system as shown in Figure 1, where the second portion includes a first area having a first strength modulus and a second area having a second strength modulus greater than the first strength modulus, the second area being distal and tapered relative to the first area. See claim 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify delivery system disclosed by Chang by substituting the materials of the first and second areas disclosed by Chang for the first and second areas disclosed by Simpson such that the firs area having a first strength modulus and a second area having a second strength modulus greater than the first strength modulus, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2014/0276074 (Warner)
Regarding claim 9, Chang fails to disclose wherein the first material comprises titanium beta III. 
	Warner, from a related field of endeavor teaches a similar core member as shown in Figure 1; where the first material is titanium beta III. See paragraph [0076].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Chang by substituting the first material disclosed by Chang for the first material disclosed by Warner because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.), U.S. Patent Publication Number 2014/0276074 (Warner) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2006/0189897 (Ponce)
Regarding claim 10, Chang fails to disclose wherein the second material comprises a cobalt-chromium alloy or 35N LT. 
	Ponce, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises a cobalt-chromium alloy or 35N LT. See claim 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Chang by substituting the second material disclosed by Chang for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.)
Regarding claims 12, 15 Jalisi discloses as shown in Figure 1, a core member capable of use in delivering a medical device, comprising: a first material (material of inner core element 12, see col. 3, lines 57-67) extending along an entire length of the core member, the first material being tapered in a distal direction such that a thickness of the first material at a proximal end of the core member is greater than a thickness of the first material at a distal end of the core member, a second material (second outer layer material 15, see col. 3, lines 57-67) surrounding the first material for at least a portion of the length of the core member, the second material being tapered in the distal direction such that a thickness of the second material at the proximal end is greater than a thickness of the second material at the distal end, and a distalmost section comprising (i) only the first material, the distalmost section being substantially straight, wherein the distalmost section is substantially straight when unstressed..
 Jalisi fails to disclose an outermost cross-sectional dimension of no more than 0.070 inches, and (iii) a length of at least 0.5 inches. 
Chang et al., from the same field of endeavor teaches a similar core member as shown in Figure 5b where  an outermost cross-sectional dimension of no more than 0.070 inches, and (iii) a length of at least 0.5 inches. See claim 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the core member disclosed by Jalisi by substituting the outermost cross-sectional dimension disclosed by Chang for the outermost cross-sectional dimension Jalisi because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Flores et al., from the same filed of endeavor teaches a similar delivery system as shown in Figure 10, with a similar second portion (tip) with a minimum length of the second portion is 1 inch. See table 1 on page 4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Chang by substituting the length of the second portion disclosed by Armstrong for the length of the second portion disclosed by Flores because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2006/0089568 (Nuss)
Regarding claim 13, Jalisi fail to disclose wherein the second portion is heat-treated or aged. 
Nuss, from the same field of endeavor teaches a similar delivery system as shown in Figure 1 with a similar second portion (tip, see abstract) where the second portion is heat-treated or aged for the purpose of providing a gradient of softness.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Jalisi by heat treating the second portion in order to provide a gradient of softness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2013/0204163 (Simpson)
Regarding claim 14 Jalisi fail to disclose wherein a modulus of the core member measured at the distal end of the second portion is at least 80 GPa. 
Simpson, from the same field of endeavor teaches a similar delivery system as shown in Figure 1 a modulus of the core member measured at the distal end of the second portion is at least 80 GPa. See paragraph [0035].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stent delivery system disclosed by Jalisi by substituting the material of the distal end of the second portion for the material of the distal end of the second portion such that a modulus of the core member measured at the distal end of the second portion is at least 80 GPa because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2006/0189897 (Ponce), U.S. Patent Publication Number 2014/0276074 (Warner)
Regarding claim 16, Jalisi fails to disclose wherein the first material comprises titanium beta III and the second material comprises a cobalt-chromium alloy or 35N LT. 
	Ponce, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises a cobalt-chromium alloy or 35N LT. See claim 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Warner, from a related field of endeavor teaches a similar core member as shown in Figure 1; where the first material is titanium beta III. See paragraph [0076].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the first material disclosed by Ponce and Warner because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2006/0189897 (Ponce), U.S. Patent Number 5,406,960 (Corso, Jr.)
Regarding claim 17, Jalisi fails to disclose wherein the first material comprises platinum and the second material comprises 35N LT. 
	Ponce, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises a cobalt-chromium alloy or 35N LT. See claim 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Corso, from a related field of endeavor teaches a similar core member as shown in Figure 1; where the first material is titanium beta III. See claim 7..
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the first material disclosed by Ponce and Corso because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2006/0173382 (Schreiner), U.S. Patent Number 5,406,960 (Corso, Jr.)


Regarding claim 18, Jalisi fails to disclose wherein the first material comprises platinum and the second material comprises nitinol. 
	Schreiner, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises nitinol. See paragraph [0013].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Corso, from a related field of endeavor teaches a similar core member as shown in Figure 1; where the first material is titanium beta III. See claim 7..
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the first material disclosed by Ponce and Corso because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,142,975 (Jalisi), U.S. Patent Publication Number 2007/0027522 (Chang et al.) in view of U.S. Patent Publication Number 2017/0106171 (Flores et al.) as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2006/0173382 (Schreiner), U.S. Patent Publication Number 2006/0189897 (Ponce)
Regarding claim 19, Jalisi fails to disclose wherein the first material comprises nitinol and the second material comprises 35N LT. 
	Schreiner, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises nitinol. See paragraph [0013].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Ponce, from a related field of endeavor teaches a similar core member as shown in Figure 1; wherein the second material comprises a cobalt-chromium alloy or 35N LT. See claim 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Jalisi by substituting some of the first material disclosed by Jalisi for the second material disclosed by Ponce because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771